Title: To Alexander Hamilton from Benjamin Williamson, 14 May 1800
From: Williamson, Benjamin
To: Hamilton, Alexander


          
            Sir,
            New York 14 May 1800
          
          I have the honor to inform you, that, I forwarded on the 1st. April last, returns of Cloathing wanted for Captains Eddons, Reeds & Stille’s Companies of the 2d. Regt. of Artt. & Engrs.—to Samuel Hodgdon Esqr. Superintendant of Military Stores at Philadelphia, and on the 1st of May other, similar, returns and at same time not having received any information of the Cloathing on the former returns being Issued, I requested Mr. Hodgdon to inform me when the said Cloathing would be Issued—which has not been Complied with—
          I have the honor, to be with the greatest Respect Sir Yr. Obt. Servt.
          
            B Williamson DPMG
          
          Major General A. Hamilton
        